Title: To James Madison from Stephen Kingston (Abstract), 9 April 1805
From: Kingston, Stephen
To: Madison, James


9 April 1805, Philadelphia. “I have to acknowlege receipt of the Letter you did me the Honor to write on the 25th. Ulto. the Instructions which will be transmitted to the Minister of the US at Paris are presumed to be accompanied by the Documents in the Office of the Department of State, which if correct will supercede the expence & necessity of duplicates?
“Shoud the derangd State of the Batavian finances prove an impediment to obtaining compensation for my Claim (of singular injustice) I woud gladly receive an order on Batavia for Coffee, & doubt not all the sufferers woud do the same, which I take the liberty of suggesting.
“If any other Agency be resorted to in pursuit of redress, I shall benefit by the readiness of the Minister of the U. S at Paris to lend his assistance, of which you are pleasd to assure me, but now hope that some effectual arrangment will be accomplis<he>d by the Minister, under your Instructions, & that my long sufferings will in a few months receive the Consolatory information from your protecting Department.
“Allow me to enquire (if it be consistent with the present state of negotiation with Spain to give information) what prospect the Claimants for detentions in the River of Plate have of redress?”
